Citation Nr: 1012514	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  96-44 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION


The Veteran served on active duty from September 1948 to 
August 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In a September 1995 rating decision, the 
RO confirmed and continued a 20 percent evaluation for a 
single disability - then classified as duodenal ulcer with 
anxiety.

The Veteran provided testimony at a hearing before personnel 
at the RO in May 1997.  A transcript of this hearing has 
been associated with the Veteran's VA claims folder.

In December 1997, a RO Hearing Officer issued a rating 
decision assigning separate evaluations for the 
gastrointestinal and psychiatric components of the Veteran's 
disability.  It was stated that a combined rating of 20 
percent for duodenal ulcer with anxiety had been in effect 
from October 3, 1952 to July 26, 1995.  Thereafter, 
disability ratings were assigned as follows: postoperative 
residuals, duodenal ulcer disease, evaluated 30 percent 
disabling from July 27, 1995; anxiety disorder with 
depression, evaluated 30 percent disabling from July 27, 
1995.

In a November 1998 rating decision, the RO reclassified the 
Veteran's psychiatric disability, formerly designated as an 
anxiety disorder with depression, as PTSD.  The 30 percent 
evaluation, in effect since July 27, 1995, was confirmed and 
continued.

In August 2004, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  Thereafter, 
the Board issued a decision in January 2007 which held that 
the Veteran did not meet the requirements for ratings in 
excess of 30 percent for either his postoperative ulcer 
residuals or the PTSD.

The Veteran appealed the Board's January 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a December 2008 memorandum decision, the Court 
affirmed the Board's decision to the extent it denied a 
rating in excess of 30 percent for the postoperative 
residuals of duodenal ulcer; vacated the decision to the 
extent it denied a rating in excess of 30 percent for the 
PTSD; and remanded the case to the Board for further 
proceedings consistent with the memorandum decision.  
Judgment was entered by the Court in January 2009.

Following the Court's December 2008 memorandum decision in 
this case, the Veteran, through his attorney, submitted 
additional evidence directly to the Board and waived having 
this evidence initially considered by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).

For the reasons detailed below, the Board finds that further 
development is required for a full and fair adjudication of 
this case.  Accordingly, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.

As an additional matter, the Board notes that it previously 
referred the issue of entitlement to a total rating based 
upon individual unemployability (TDIU) to the RO for 
appropriate action.  However, the documents assembled for 
the Board's review do not reflect that this issue has, as 
yet, been adjudicated below.  Therefore, the TDIU issue is 
again referred to the RO for appropriate action.

The Board further notes that the Court, as part of the 
December 2008 memorandum decision, vacated the Board's 
January 2007 decision, in part, to reassess the Veteran's 
entitlement to an increased evaluation for PTSD based on his 
involuntary movement disorder.  Although the Board 
understands the Court's rationale, as the movement disorder 
reflects symptomatology separate and distinct from that 
contemplated by the rating criteria used for evaluating 
PTSD, it cannot ignore the fact that it raises the issue of 
service connection for such a disorder as secondary to the 
PTSD.   Therefore, this issue is also referred to the RO for 
appropriate action.  


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In vacating the Board's January 2007 decision in this case, 
the Court, in its December 2008 memorandum decision, focused 
on the impact of a movement disorder to include whether it 
was part of the service-connected PTSD, and the Board's 
failure to consider a September 1997 medical record.  The 
Court also found that the Board failed to consider whether 
an increase was warranted based on either the application of 
staged ratings or the award of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).

Although the Court focused on evidence already of record, 
the Board notes that it has been almost 5 years since the 
Veteran was last accorded a VA examination for purpose of 
evaluating his service-connected PTSD in June 2005.  He did 
submit additional treatment records following the memorandum 
decision which cover a period through 2009, it is not clear 
this is all of the treatment he has received for his PTSD 
since the June 2005 VA examination.  As such, the Board is 
concerned that the evidence of record may not accurately 
reflect the current nature and severity of the Veteran's 
service-connected PTSD.  Therefore, the Board finds that a 
new examination is warranted in this case, and any 
outstanding treatment records should be obtained.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion 
of the Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its 
ultimate conclusions.).  

The Board further notes that a remand for a new examination 
is supported by the Court's December 2008 memorandum 
decision.  Specifically, the Court noted that the Veteran 
experienced symptoms of a movement disorder between April 
2001 and May 2005, and that medical evidence suggested it 
stemmed from his use of psychotropic medications.  The Court 
stated that, if necessary, the Board should obtain a medical 
opinion addressing the relationship between the Veteran's 
movement disorder and his service-connected PTSD.  Although 
the Veteran, through his attorney, submitted a November 2009 
private medical opinion, the Board concludes that as an 
examination is already deemed necessary, such an opinion 
should be promulgated as part of the examination.

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the Veteran for his 
PTSD since June 2005.  After securing 
any necessary release, the RO should 
obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an 
examination to evaluate the current 
nature and severity of his PTSD.  The 
claims folder should be made available 
to the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

The examination should include a review 
of the Veteran's history and current 
complaints, a comprehensive clinical 
evaluation, and the examiner should 
assign a Global Assessment of 
Functioning (GAF) score and explain what 
the score means.

The examiner should also express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the movement disorder 
experienced by the Veteran from April 
2001 and May 2005 (as well as any such 
disorder currently found to be present) 
is due to the use of psychotropic drugs, 
or is otherwise etiologically related to 
the service-connected PTSD.

A full rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide any 
of the requested information without 
resorting to mere speculation, it should 
be so stated.  In addition, if the 
examiner is not able to separate the 
effects of the service-connected 
condition from a nonservice-connected 
condition, he/she should so indicate.  
See 38 C.F.R. § 3.102; Mittleider v. 
West, 11 Vet. App. 181 (1998).

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review, as well as under 
Mittleider v. West, 11 Vet. App. 181 
(1998) and Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  The RO's decision 
should reflect consideration of the 
Veteran's movement disorder in accord 
with the Court's December 2008 
memorandum decision, the applicability 
of staged rating(s), and whether an 
extraschedular rating is warranted 
pursuant to 38 C.F.R. § 3.321(b)(1).

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his attorney should 
be furnished a Supplemental Statement of the Case (SSOC), 
which addresses all of the evidence obtained after the 
issuance of the last SSOC in October 2005, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



